DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 08/13/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a non-inverting input coupled to the setpoint input, and an inverting input coupled to the feedback input through a first impedance and coupled to the error output through a second impedance” (see claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mammano et al. (US 5,422,562), hereinafter Mammano. 
Regarding claim 1, Mammano discloses (see figures 1-7) a switching regulator system (figure 5) comprising: a switching regulator (figure 5, part switching regulator generated by 62 and 80)(column 7; lines 22-23; the switching regulator) configured to generate regulated voltage pulses at a switching output (figure 5, part switching output at left side of 66) in response to a setpoint (figure 5, part setpoint VREF) of an output voltage (figure 5, part Vo) received at a setpoint input (figure 5, part setpoint input at VREF) and feedback (figure 5, part feedback from 70) of the output voltage (figure 5, part Vo) received at a feedback input (figure 5, part feedback input at 70); a filter capacitor (figure 5, part 68) coupled between a filtered output (figure 5, part upper node of 68) and ground (figure 5, part 71), wherein the filtered output (figure 5, part upper node of 68) is coupled to the switching output (figure 5, part switching output at left side of 66) through a power inductor (figure 5, part 66); a transistor (figure 5, part 94) configured to provide a discharge path (figure 5, part discharge path through 94 when is turn-on) that discharges the filter capacitor  with a current (figure 5, part current at the discharge path through 94 when is turn-on), wherein the discharge path (figure 5, part discharge path through 94 when is turn-on) bypasses the power inductor (figure 5, part 66) with the transistor (figure 5, part 94) having a first current terminal (figure 5, part 94; upper terminal) coupled to the filtered output (figure 5, part upper node of 68), a second current terminal (figure 5, part 94; lower terminal) coupled directly to ground (figure 5, part 71), and a control input (figure 5, part 94; control input); and a transition comparator (figure 5, part 98) having a first comparator input (figure 5, part 98; lower input) coupled to the setpoint input (figure 5, part setpoint input at VREF; through 102), a second comparator input (figure 5, part 98; upper input) coupled to the feedback input (figure 5, part feedback input at 70), and a comparator output  (figure 5, part 98; output) coupled to the control input (figure 5, part 94; control input), wherein the transition comparator (figure 5, part 98) is configured to monitor for a setpoint voltage (figure 5, part Vref) dropping below a feedback voltage (figure 5, part feedback voltage from 70) and in response turn on the transistor (figure 5, part 94; turn-on) to discharge the filter capacitor (figure 5, part 68)(column 8; lines 11-28; in response to an increase in the output voltage VO, such as may be caused by a sudden decrease in the load requirement, buffer amplifier 98 activates transistor 94. More particularly, when the output voltage VO rises above the second threshold voltage level VH, the drive signal provided by the buffer amplifier 98 causes transistor 94 to conduct. In conduction, transistor 94 causes current to be diverted from the regulator output terminal 70 through transistor 94 and to the return terminal 71 of the regulator 60, or .
Mammano does not expressly disclose a current between 0.25 ampere ±10% and 10 amperes ±10%.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the discharge path, through the control of transistor (figure 5, part 94) presented by Mammano, with a current between 0.25 ampere ±10% and 10 amperes ±10% in order to meet with the application requirements. Additional, the applicant has not disclosed that this current solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the switching regulator system as taught by Mammano. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 2, Mammano discloses everything claimed as applied above (see claim 1). Further, Mammano discloses (see figures 1-7) the power inductor (figure 5, part 66) coupled between the switching output (figure 5, part switching output at left side of 66) and the filtered output (figure 5, part upper node of 68).
Regarding claim 3, Mammano discloses everything claimed as applied above (see claim 1). Further, Mammano discloses (see figures 1-7) the transition comparator (figure 5, part 98) is configured to turn on the transistor (figure 5, part 94; turn-on) to completely discharge the filter capacitor (figure 5, part 68).
Regarding claim 5, Mammano discloses everything claimed as applied above (see claim 1). Further, Mammano discloses (see figures 1-7) the transistor is a field-effect transistor (figure 5, part 94) configured to discharge the filter capacitor (figure 5, part 68) with a current (figure 5, part 94). However, Mammano does not expressly disclose a current of between 0.25 ampere and 10 amperes.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the discharge path, through the control of transistor (figure 5, part 94) presented by Mammano, with a current of between 0.25 ampere and 10 amperes in order to meet with the application requirements. Additional, the applicant has not disclosed that this current solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the switching regulator system as taught by Mammano. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mammano et al. (US 5,422,562), hereinafter Mammano, in view of Huard (US 8,587,268).
Regarding claim 4, Mammano discloses everything claimed as applied above (see claim 1). Further, Mammano discloses (see figures 1-7) the filter capacitor has a capacitance (figure 5, part 68). However, Mammano does not expressly disclose the filter capacitor has a capacitance between 0.5 microfarad and 15 microfarads.
Huard teaches (see figures 1-4) the filter capacitor (figure 1, part 160) has a capacitance between 0.5 microfarad and 15 microfarads (column 3; lines 25-27; a typical value of capacitance for the output capacitor is four and seven tenths microfarads (4.7 .mu.F)).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the filter capacitor of Mammano with the 
Regarding claim 6, Mammano discloses everything claimed as applied above (see claim 2). Further, Mammano discloses (see figures 1-7) the power inductor has an inductance (figure 5, part 66). However, Mammano does not expressly disclose the power inductor has an inductance between 0.5 microhenry and 3 microhenries.
Huard teaches (see figures 1-4) the power inductor (figure 1, part 130) has an inductance between 0.5 microhenry and 3 microhenries (column 3; lines 19-21; A typical inductance of the inductor 130 is two and two tenths microHenries (2.2 .mu.H)).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power inductor of Mammano with the inductance features as taught by Huard, because it provides more accurate switching regulation.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mammano et al. (US 5,422,562), hereinafter Mammano, in view of Balakrishnan et al. (US 2018/0219399), hereinafter Balak.
Regarding claim 8, Mammano discloses everything claimed as applied above (see claim 1). Further, Mammano discloses (see figures 1-7) a switching section (figure 5, part 62) having an output coupled to the switching output (figure 5, part switching output at left side of 66) and the comparator output (figure 5, part 98; output), the switching section (figure 5, part 62) being configured to place the switching output (figure 5, part switching output at left side of 66)  and the transition comparator (figure 5, part 98) turning on the transistor (figure 5, part 94; turn-on). However, Mammano does not expressly disclose a charge pump 
Balak teaches (see figures 1-6) a charge pump (figure 2, part charge pump generated by 237)(paragraph [0024]; charge pump) having a pump output (figure 2, part 238) coupled to the switching output (figure 2, part 238) and a tri-state input (figure 2, part tri-state input 230)(paragraph [0027]; the USB Port Controller & Manager 224 may make the control or enable signal 235 logic high to enable or turn on the tri-state driver 220) coupled to the comparator output (figure 2, part comparator output 230)(paragraph [0033]; compare the value of the output voltage VO 236 to a desired value), the charge pump (figure 2, part charge pump generated by 237) being configured to place the switching output (figure 2, part 238) in a high impedance state in response to the transition comparator (figure 2, part transition comparator generated by 222 and 224) (paragraph [0033]; the USB communication controller 214 may make the signal VBEN 238 high-Z).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator system of Mammano with charge pump features as taught by Balak and obtain a charge pump having a pump output coupled to the switching output and a tri-state input coupled to the comparator output, the charge pump being configured to place the switching output in a high impedance state in response to the transition comparator turning on the transistor, because it provides more efficient power conversion with reduction in power consumption.  

Balak teaches (see figures 1-6) the charge pump (figure 2, part charge pump generated by 237) is a buck/boost type charge pump (figure 2, part charge pump generated by 237) (paragraph [0027]; charge pump).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator system of Mammano with charge pump features as taught by Balak, because it provides more efficient power conversion with reduction in power consumption.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mammano et al. (US 5,422,562), hereinafter Mammano, in view of Balakrishnan et al. (US 2018/0219399), hereinafter Balak, further in view of Rozek (US 2014/0152284).
Regarding claim 9, Mammano and Balak teach everything claimed as applied above (see claim 8). Further, Mammano discloses (see figures 1-7) an error amplifier (figure 5, part 80) having an error output (figure 5, part 80; output) coupled to a control input (figure 5, part 82; input) of the switching section (figure 5, part 62), a non-inverting input (figure 5, part 80; non-inverting input) coupled to the setpoint input (figure 5, part setpoint input at VREF; through 102/104), and an inverting input (figure 5, part 80; inverting input)  coupled to the feedback input (figure 5, part feedback input at 70); and the transition comparator (figure 5, part 98) turning on the transistor (figure 5, part 94; turn-on). However, Mammano does not expressly disclose a pump control input of the charge pump; and an inverting input coupled to the feedback input through a first impedance and coupled to the error output through a second impedance; and an electronic shorting switch coupled 
Balak teaches (see figures 1-6) a pump control input (figure 2, part pump control input of charge pump generated by 237) of the charge pump (figure 2, part charge pump generated by 237). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator system of Mammano with charge pump features as taught by Balak, because it provides more efficient power conversion with reduction in power consumption.  
Rozek teaches (see figures 1-4) an error amplifier (figure 1, part 20) having an error output (figure 1, part 20; output) coupled to a control input (figure 1, part VEA), a non-inverting input (figure 1, part 20; non-inverting input) coupled to the setpoint input (figure 1, part VREF), and an inverting input (figure 1, part 20; inverting input) coupled to the feedback input (figure 1, part VOUT feedback input) through a first impedance (figure 1, part R2) and coupled to the error output (figure 1, part 20; output) through a second impedance (figure 1, part R5); and an electronic shorting switch (figure 1, part S1) coupled across the second impedance  (figure 1, part R5) and having a shorting control input (figure 1, part S1; control input) coupled to the comparator output (figure 1, part comparator output CTRL1 from 30 and 40), wherein the electronic shorting switch (figure 1, part S1) is configured to short the second impedance (figure 1, part R5) in response to the transition comparator (figure 1, part 30) turning on the transistor (figure 1, part M2; turn-on)(paragraphs [0028] and [0029]).
(paragraph [0005]).  
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mammano et al. (US 5,422,562), hereinafter Mammano, in view of Chen et al. (US 2012/0161728), hereinafter Chen.
Regarding claim 11, Mammano discloses everything claimed as applied above (see claim 1). Further, Mammano discloses (see figures 1-7) a transition detector (figure 6, part 174) having a detector input (figure 6, part VS input) coupled to the setpoint input (figure 5, part setpoint input at VREF; through 164-170) and an enable output (figure 6, part 174; output), wherein the transition detector (figure 6, part 174) is configured to detect the setpoint voltage (figure 6, part VS input) dropping below the feedback voltage (figure 5, part feedback voltage from 70) (column 8; lines 11-28; in response to an increase in the output voltage VO, such as may be caused by a sudden decrease in the load requirement, buffer amplifier 98 activates transistor 94. More particularly, when the output voltage VO rises above the second . However, Mammano does not expressly disclose an enable output coupled to an enable input of the transition comparator, wherein the transition detector is configured to detect the setpoint voltage dropping below the feedback voltage and in response to generate an enable signal at the enable output.
Chen teaches (see figures 1-3) a transition detector (figure 3A, part transition detector generated by 81, 82, 86 and 87) having a detector input (figure 3A, part 87; left input) coupled to the setpoint input (figure 3A, part Vdcth input) and an enable output (figures 1 and 3A, part SKIP output) coupled to an enable input of the transition comparator (figure 1, part 41), wherein the transition detector (figure 3A, part transition detector generated by 81, 82, 86 and 87) is configured to detect the setpoint voltage dropping (figures 3A and 3B, part Vdcth) below the feedback voltage (figure 1, part Vfdbk) and in response to generate an enable signal (figures 1, 3A and 3B, part SKIP) at the enable output (figures 1 and 3A, part SKIP output).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator system of Mammano with the transition detector features as taught by Chen and obtain a transition detector having a detector input coupled to the setpoint input and an enable output coupled to an enable input of the transition comparator, wherein the transition detector is configured to detect the setpoint (paragraph [0006]).
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mammano et al. (US 5,422,562), hereinafter Mammano, in view of Chen et al. (US 2012/0161728), hereinafter Chen, and further in view of MacLean et al. (US 6,965,223), hereinafter MacLean. 
Regarding claim 12, Mammano and Chen teach everything claimed as applied above (see claim 11). Further, Mammano discloses (see figures 1-7) the transition detector (figure 6, part 174) comprises: a detector comparator (figure 6, part 174) having a detector output (figure 6, part 174; output) coupled to the enable output (figure 6, part 174; output), a non- inverting input (figure 6, part 174; non-inverting input) coupled to the detector input (figure 6, part VS input), an inverting input (figure 6, part 174; inverting input). However, Mammano does not expressly disclose a non- inverting input coupled to the detector input and an inverting input; a resistor coupled between the detector input and the inverting input; and a capacitor coupled between the inverting input and ground, wherein the transition detector is configured to hold the enable signal active for a duration determined by a resistance of the resistor and a capacitance of the capacitor.
Chen teaches (see figures 1-3) the transition detector (figure 3A, part transition detector generated by 81, 82, 86 and 87) comprises: a detector comparator (figure 3A, part 81) having a detector output (figure 3A, part 81; output) coupled to the enable output (figures 1 and 3A, part SKIP output), a non- inverting input (figure 3A, part 81; non-inverting input) and an inverting input (figure 3A, part 81; inverting input); and a capacitor (figure 3A, part 86) coupled between the inverting input (figure 3A, part 81; inverting input).
(paragraph [0006]).
MacLean teaches (see figures 1-4) the transition detector (figure 6, part transition detector generated by Rs, Css and 224) comprises: a detector comparator (figure 2, part 224) having a detector output (figure 2, part 224; output), a non-inverting input (figure 2, part 224; non-inverting input) coupled to the detector input (figure 2, part detector input at Vref) and an inverting input (figure 2, part 224; inverting input; through 222, Rxa and Rx); a resistor (figure 2, part Rs) coupled between the detector input (figure 2, part detector input at Vref) and the inverting input (figure 2, part 224; inverting input; through 222, Rxa and Rx); and a capacitor (figure 2, part Css) coupled between the inverting input (figure 2, part 224; inverting input; through 222, Rxa and Rx) and ground (figure 2, part Css; ground), wherein the transition detector (figure 6, part transition detector generated by Rs, Css and 224)  is configured to hold the enable signal active (figure 2, part 224; output) for a duration determined by a resistance of the resistor (figure 2, part Rs) and a capacitance of the capacitor (figure 2, part Css).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Mammano and Chen with the detector features as taught by MacLean and obtain the transition detector comprises: a detector comparator having a detector output coupled to the enable output, a non- inverting input coupled to the detector input and an inverting input; a resistor coupled between the detector input and the inverting input; and a capacitor coupled between the inverting input and 
Regarding claim 13, Mammano, Chen and MacLean teach everything claimed as applied above (see claim 12). However, Mammano does not expressly disclose a time constant of the resistor and capacitor is between 1 microsecond and 5 microseconds.
MacLean teaches (see figures 1-4) a time constant of the resistor (figure 2, part Rs) and capacitor (figure 2, part Css).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Mammano and Chen with the detector features as taught by MacLean, because it provides more accurate detection in order to obtain more efficient control.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the time constant of the resistor and capacitor as teach MacLean and obtain a time constant of the resistor and capacitor is between 1 microsecond and 5 microseconds in order to meet with the application requirements. Additional, the applicant has not disclosed that this current solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the switching regulator system as taught by the combination of Mammano, Chen and MacLean. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 14, Mammano, Chen and MacLean teach everything claimed as applied above (see claim 12). However, Mammano does not expressly disclose the resistor has a resistance between 100 kilohms and 500 kilohms.
(see figures 1-4) the resistor has a resistance (figure 2, part Rs).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Mammano and Chen with the detector features as taught by MacLean, because it provides more accurate detection in order to obtain more efficient control.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the resistance of the resistor as teach MacLean and obtain the resistor has a resistance between 100 kilohms and 500 kilohms in order to meet with the application requirements. Additional, the applicant has not disclosed that this current solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the switching regulator system as taught by the combination of Mammano, Chen and MacLean. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 15, Mammano, Chen and MacLean teach everything claimed as applied above (see claim 12). However, Mammano does not expressly disclose the capacitor has a capacitance between 1 picofarad and 5 picofarads.
MacLean teaches (see figures 1-4) the capacitor has a capacitance (figure 2, part Css).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Mammano and Chen with the detector features as taught by MacLean, because it provides more accurate detection in order to obtain more efficient control.

Regarding claim 16, Mammano, Chen and MacLean teach everything claimed as applied above (see claim 12). However, Mammano does not expressly disclose the resistor has a resistance between 500 kilohms and 1 megohm.
MacLean teaches (see figures 1-4) the resistor has a resistance (figure 2, part Rs).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Mammano and Chen with the detector features as taught by MacLean, because it provides more accurate detection in order to obtain more efficient control.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the resistance of the resistor as teach MacLean and obtain the resistor has a resistance between 500 kilohms and 1 megohm in order to meet with the application requirements. Additional, the applicant has not disclosed that this current solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the switching regulator system as taught by the combination of Mammano, Chen and MacLean. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) 
Regarding claim 17, Mammano, Chen and MacLean teach everything claimed as applied above (see claim 12). However, Mammano does not expressly disclose the capacitor has a capacitance between 5 picofarad and 10 picofarads.
MacLean teaches (see figures 1-4) the capacitor has a capacitance (figure 2, part Css).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Mammano and Chen with the detector features as taught by MacLean, because it provides more accurate detection in order to obtain more efficient control.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the capacitance of the capacitor as teach MacLean and obtain the capacitor has a capacitance between 5 picofarad and 10 picofarads in order to meet with the application requirements. Additional, the applicant has not disclosed that this current solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the switching regulator system as taught by the combination of Mammano, Chen and MacLean. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 18, Mammano, Chen and MacLean teach everything claimed as applied above (see claim 12). Further, Mammano discloses (see figures 1-7) the transition detector (figure 6, part 174) further comprises an electronic switch (figure  between the inverting input (figure 6, part 174; inverting input) and ground (figure 6, part ground), wherein the electronic switch (figure 6, part 156) has a control input (figure 6, part 156; control input). However, Mammano does not expressly disclose an electronic switch coupled in series with a current source between the inverting input and ground, wherein the electronic switch has a control input coupled to the detector output and is configured to close when the enable signal is active.
Chen teaches (see figures 1-3) the transition detector (figure 3A, part transition detector generated by 81, 82, 86 and 87) further comprises an electronic switch  (figure 3A, part 85) coupled to the inverting input (figure 3A, part 81; inverting input), wherein the electronic switch has a control input (figure 3A, part 85) coupled to the detector output (figure 3A, part 81; output) and is configured to close when the enable signal is active (figure 3A, part 85; closed).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator system of Mammano with the transition detector features as taught by Chen, because it enhances mode transition speed and stability (paragraph [0006]).
MacLean teaches (see figures 1-4) an electronic switch (figure 2, part 222) coupled in series with a current source (figure 2, part current source generated by Rya and 230) between input (figure 2, part 224; upper input) and ground (figure 2, part ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Mammano and Chen with the detector features as taught by MacLean and obtain the transition detector further comprises an electronic switch coupled in series with a current source between the inverting input and ground, wherein the electronic switch has a control input coupled to the detector output and is .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mammano et al. (US 5,422,562), hereinafter Mammano, in view of Chen et al. (US 2012/0161728), hereinafter Chen, and further in view of de Cremoux (US 2020/0091816).
Regarding claim 19, Mammano and Chen teach everything claimed as applied above (see claim 11). Further, Mammano discloses (see figures 1-7) the comparator output (figure 5, part 98; output) and the control input of the transistor (figure 5, part 94; control input), and transistor from an off-state to an on-state (figure 5, part 94; on-off state). However, Mammano does not disclose the slew driver has an enable input coupled to an enable output of the transition detector and is configured to slow a transition time of the transistor from an off-state to an on-state by a predetermined amount when the enable signal is activated at the enable output.
Chen teaches (see figures 1-3) the driver (figure 1, part 44) has an enable input (figure 1, part lower enable input) coupled to an enable output (figures 1 and 3A, part SKIP output) of the transition detector (figure 3A, part transition detector generated by 81, 82, 86 and 87).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator system of Mammano with the transition detector features as taught by Chen, because it enhances mode transition speed and stability (paragraph [0006]).
de Cremoux teaches (see figure 8) a slew driver (figure 8, part 814) coupled between the comparator output (figure 8, part QTZ) and the control input of the transistor (figure 8, part transistor inside 520), wherein the slew driver (figure 8, part 814) has an enable input (figure 8, part slew en) coupled to an enable (figure 8, part 830) and is configured to slow a transition time of the transistor (figure 8, part transistor inside 520) from an off-state to an on-state (figure 8, part transistor inside 520) by a predetermined amount when the enable signal is activated at the enable output (figure 8, part slew en).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Mammano and Chen with the slew driver features as taught by Chen and obtain a slew driver coupled between the comparator output and the control input of the transistor, wherein the slew driver has an enable input coupled to an enable output of the transition detector and is configured to slow a transition time of the transistor from an off-state to an on-state by a predetermined amount when the enable signal is activated at the enable output, because it provides more accurate driver level. 
Regarding claim 20, Mammano, Chen and de Cremoux teach everything claimed as applied above (see claim 19). Further, Mammano discloses (see figures 1-7) input capacitance of the transistor (figure 5, part 94) determines the transition time of the transistor from the off-state to the on-state (figure 5, part 94; on-off state). However, Mammano does not disclose the slew driver is a FET buffer having an on-state channel resistance that combined with input capacitance of the transistor determines the transition time of the transistor from the off-state to the on-state.
de Cremoux teaches (see figure 8) the slew driver (figure 8, part 814) is a FET buffer having an on-state channel resistance (figure 8, part 814).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Mammano and Chen with the slew driver features as taught by Chen and obtain the slew driver is a FET buffer having an on-state channel resistance that combined with input capacitance of the transistor determines . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mammano et al. (US 5,422,562), hereinafter Mammano, in view of Fowers et al. (US 2016/0126830), hereinafter Fowers. 
Regarding claim 21, Mammano discloses everything claimed as applied above (see claim 1). Further, Mammano discloses (see figures 1-7) the setpoint input (figure 5, part setpoint input at VREF). However, Mammano does not expressly disclose a digital-to-analog converter having an analog output coupled to the setpoint input and a digital input, wherein the digital-to-analog converter is configured to generate the setpoint voltage at the analog output corresponding to a digital number received at the digital input.
Fowers teaches (see figures 1-6) a digital-to-analog converter (figure 5, part 209) having an analog output (figure 5, part 209; output) coupled to the setpoint input (figure 5, part 214) and a digital input (figure 5, part 209; input), wherein the digital-to-analog converter (figure 5, part 209)  is configured to generate the setpoint voltage (figure 5, part VREF) at the analog output (figure 5, part 209; output) corresponding to a digital number received at the digital input (figure 5, part 209; input)(paragraph [0043]; a digital-to-analog converter (DAC) 209).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator system of Mammano with the digital-to-analog converter features as taught by Fowers, because it provides more accurate switching control in order to improves the load regulation (paragraph [0043]). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
		/THIENVU V TRAN/                                 Supervisory Patent Examiner, Art Unit 2839